Citation Nr: 0938768	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a heart condition 
with hypertension, claimed as secondary to a heart murmur.  

3.  Entitlement to service connection for cancer of the neck, 
claimed as due to a lowered immune system.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims.  

The Veteran and his wife presented testimony at a personal 
hearing before the undersigned Veterans Law Judge in May 
2009.  A transcript of the hearing is of record.  

During the pendency of the Veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of 
the foregoing, the Veteran's claim for service connection for 
coronary artery disease with hypertension, status post-CABG, 
claimed as secondary to a heart murmur, has been 
recharacterized as shown on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are 
met.  

The Veteran contends that he has bilateral hearing loss as a 
result of exposure to acoustic trauma during active service, 
where he ran a D8 tractor and a lowboy tractor trailer.  He 
reports noticing a decrease in his hearing acuity during 
service, which continued after his discharge from service.  
See e.g., May 2009 transcript.  

The Veteran also contends that he has coronary artery disease 
(CAD) with hypertension, status post-CABG, as a result of 
service.  In pertinent part, he reports undergoing an 
emergency appendectomy at Ft. Leonard Wood Hospital, during 
which he went into cardiac arrest and was left with an 
irregular heartbeat/murmur.  The Veteran contends that he was 
diagnosed with CAD and hypertension after going into cardiac 
arrest.  His wife, who is a registered nurse, reports that 
the Veteran's CAD and hypertension were caused by arrhythmia.  
Id.  

Lastly, the Veteran contends that he developed cancer of the 
neck following heart surgery in October 2003 as a result of a 
weakened immune system.  He also reports that cancer was due 
to the effects of the cardiac arrest and irregular heartbeat 
he alleges to have occurred in service, as well as 
hypertension.  Id.  

The Veteran is competent to state that he had symptoms 
associated with bilateral hearing loss and a heart condition 
during service and that he has experienced such symptoms 
since service.  See 38 C.F.R. § 3.159(a)(2) (2008); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay evidence 
is acceptable to prove the occurrence of symptomatology when 
such symptomatology is within the purview of, or may be 
readily recognized by, lay persons).  His wife, as a nurse, 
is competent to make the statements she has regarding the 
Veteran's CAD and hypertension.  See 38 C.F.R. § 3.159(a)(1) 
(2008).  

The Veteran's service treatment records are not available.  
In cases where the Veteran's service treatment records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).

As noted above, the Veteran reportedly underwent an emergency 
appendectomy at the hospital at Ft. Leonard Wood, Missouri, 
during service.  This contention has been corroborated by 
several lay statements submitted from family members in 
support of the Veteran's claim.  See March 2006 statements 
from J.J., B.L.J., and C.K.P.  In an April 2006 statement, 
the Veteran, in an attempt to provide a two month time frame 
for the RO to search for records from the Fort Leonard Wood 
hospital, reported that to the best of his recollection, the 
emergency appendectomy took place in the fall of 1957.  The 
RO thereafter submitted a PIES request to the National 
Personnel Records Center (NPRC) for medical records dated 
between August 1, 1957 and October 1, 1957.  A negative 
response was received.  See April 2006 VA Form 3101.  The RO 
thereafter made a formal finding on the unavailability of the 
Veteran's service treatment records.  See August 2006 
memorandum.  

The Board notes that a search for records dated between 
October 1, 1957 and December 1, 1957 is in order based on the 
Veteran's report that the surgery may have taken place in the 
fall.  In addition, the RO should also submit a request using 
the dates September 1, 1956 to November 1, 1956, as the 
Veteran attempted to obtain the records from the Ft. Leonard 
Wood Hospital on his own using these dates.  See undated 
Request for Information Needed to Locate Medical Records.  
There is no indication that he received a response to this 
request.  

Review of the VA medical records that have been associated 
with the claims folder reveals that records from the VA 
Medical Center (VAMC) in Tampa, Florida, were obtained in 
December 2005.  On remand, recent treatment records from this 
facility should be obtained.  Review of the available Tampa 
records reveals that the Veteran received treatment at the 
facility in Gainesville, Florida, prior to Tampa.  No records 
from the VAMC in Gainesville, however, which is known as the 
Malcolm Randall VAMC, have been obtained.  On remand, the 
Veteran's complete treatment records from this facility 
should be associated with the claims folder.  

The Veteran submitted a VA Form 21-4142 in December 2004 
authorizing VA to obtain records from Dr. J. P. at Carle 
Clinic.  In January 2006, Carle Clinic reported that it had 
no records for the requested time period of dates requested 
or with Dr. J.P.  In an April 2007 letter, however, which was 
submitted on Carle Clinic letterhead, Dr. J.P. reports 
reviewing the Veteran's Carle Clinic medical records and 
notes two records specifically, one dated August 1977 and the 
other dated January 1980.  On remand, the RO should make 
efforts to obtain records from this provider, in particular 
the August 1977 and January 1980 records referenced by the 
doctor.  The RO should also determine whether the Veteran has 
the cited records in his possession and, if so, should 
request that he submit them.  

Review of the available post-service medical records reveals 
that the Veteran has been diagnosed with atherosclerotic CAD, 
carotid disease and hypertension.  See e.g., November 2005 
record from Dr. P.J.  In a December 2008 record, this doctor, 
who is a vascular surgeon, reports that he conducted a review 
of treatment records since the Veteran's separation from 
service and that his current disability is most likely caused 
by or a result of cardiac arrest secondary to emergency 
appendectomy in 1956.  The doctor did not specifically 
indicate what current disability he was referring to, but 
provided a rationale in support of the opinion.  On remand, 
the Board finds that a medical examination is necessary to 
decide the Veteran's claim for service connection for a heart 
condition.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

A September 2002 record from the Lake County Hearing Clinic 
contains a diagnosis of bilateral sensorineural hearing loss 
and results from a sound field audiogram.  This report is in 
graph form only, which the Board is unable to interpret.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board may not 
interpret graphical representations of audiometric data).  It 
is also unclear whether the results of a speech 
discrimination test conducted on the same date was done 
pursuant to the Maryland CNC Test, which is required under 38 
C.F.R. § 3.385.  A May 2004 record from Central Florida 
Hearing also contains the results of a pure-tone audiogram in 
graph form and word discrimination scores without indication 
as to whether they were obtained using the Maryland CNC Test.  
In light of the foregoing, and taking into account the 
Veteran's competent assertions regarding his bilateral 
hearing loss, the Board finds that a medical examination is 
necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); 
McLendon, 20 Vet. App. at 79 (2006).  

Lastly, the post-service medical evidence reveals that the 
Veteran had squamous cell carcinoma in the neck (now status 
post radical dissection, radiation and chemotherapy).  See 
e.g., November 2005 record from Dr. P.J.  A September 2005 
record from Florida Oncology Network, P.A., contains an 
impression that the Veteran had no clinical evidence of 
disease (NED) with an excellent performance status.  In light 
of the fact that the Veteran's claim for CAD with 
hypertension is being remanded, the Board finds that it 
should obtain a medical opinion regarding the Veteran's claim 
for service connection for cancer of the neck, claimed as due 
to a lowered immune system, the effects of the cardiac arrest 
and irregular heartbeat alleged to have occurred in service, 
and hypertension.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Tampa VAMC, dated since 
December 2005.

2.  Obtain the Veteran's complete 
treatment records from the Gainesville, 
Florida, (Malcolm Randall) VAMC.  

3.  Contact the National Personnel 
Records Center (NPRC) and request copies 
of the Veteran's clinical and in-patient 
records from the hospital in Fort Leonard 
Wood, Missouri, between September 1, 1956 
and November 1, 1956 and between October 
1, 1957 and December 1, 1957.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain them would be 
futile.

4.  Make efforts to obtain all available 
records from Dr. J. P. at Carle Clinic, 
in particular those dated August 1977 and 
January 1980, which he reported reviewing 
in his April 2007 letter.  The RO should 
also determine whether the Veteran has 
the cited records in his possession and, 
if so, should request that he submit 
them.  

5.  Thereafter, schedule the Veteran for 
a VA audio examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.  A thorough 
history of noise exposure (including 
post-service occupational and 
recreational exposure) should be obtained 
from the Veteran.

The examiner is asked to state whether it 
is at least as likely as not (that is, a 
probability of 50 percent or greater) 
that any current hearing loss had its 
onset during active service or is related 
to the Veteran's military service, 
including noise exposure. 

The examiner is also asked to interpret 
the audiometric findings dated in 
September 2002 and May 2004, specifically 
reporting the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for both ears.  The examiner 
should also indicate, if possible, 
whether the speech/word discrimination 
scores were obtained using the Maryland 
CNC Test.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

6.  Thereafter, schedule the Veteran for 
a VA cardiovascular examination.  The 
claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies should be performed.

The examiner is requested to provide an 
opinion as to whether the Veteran has a 
heart condition and, if so, to specify 
the diagnosis.  If the Veteran is shown 
to suffer from a heart condition, the 
examiner should state whether it is at 
least as likely as not (probability of 50 
percent of greater) that the heart 
condition had its onset during service or 
is related to any in-service event, 
disease, or injury.

The examiner is also requested to provide 
an opinion as to whether the Veteran has 
hypertension and, if so, to state whether 
it is at least as likely as not 
(probability of 50 percent of greater) 
that hypertension had its onset during 
service or is related to any in-service 
event, disease, or injury.

In providing these opinions, the examiner 
should specifically discuss the Veteran's 
contentions regarding going into cardiac 
arrest following an emergency in-service 
appendectomy, which resulted in an 
irregular heartbeat/heart murmur and 
hypertension.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

7.  Thereafter, arrange for a VA 
specialist in oncology to review the 
Veteran's claims folder.  The examiner 
should express an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent of greater) 
that the Veteran's squamous cell 
carcinoma in the neck (now status post 
radical dissection, radiation and 
chemotherapy and clinically NED) is due 
to a lowered immune system following 
heart surgery in October 2003, the 
effects of the cardiac arrest and 
irregular heartbeat alleged to have 
occurred in service, and/or hypertension.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

8.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


